SUMMARY ORDER

Eliot Sash appeals an Order of the United States District Court for the Eastern District of New York (Vitaliano, J.) dismissing his various tort and Bivens claims. The allegations in the complaint relate to Sash’s incarceration in the Special Housing Unit of the Metropolitan Detention Center in May and June 2004. Sash alleges principally that the named and unnamed defendants engaged in a conspiracy to deprive him of his prescribed medications, and that as a result he suffered serious physical injury. The district court granted the defendants’ motion to dismiss and for summary judgment. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
Having reviewed Sash’s arguments on appeal, we are satisfied that the district court did not err in dismissing the complaint. Accordingly, we hereby AFFIRM the judgment for substantially the same reasons stated by the district court.